     Case: 1:19-cv-04974 Document #: 77 Filed: 07/01/20 Page 1 of 13 PageID #:837




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

H GUYS, LLC, an Illinois Limited                        )
Liability Company,                                      )
                                                        )
                                Plaintiff,              )       No. 19 C 4974
                                                        )
v.                                                      )       Magistrate Judge Jeffrey Cole
                                                        )
THE HALAL GUYS FRANCHISE, INC.,                         )
a New Jersey corporation,                               )
                                                        )
                                Defendant.              )


                          MEMORANDUM OPINION AND ORDER

                                         INTRODUCTION


        The plaintiff has moved to Compel Production of all Documents Responsive to Plaintiff’s First

Set of Requests for Production. [Dkt. #47]. The motion is said to be “necessary because the law firm

representing the [defendants] has allowed representatives of its client to engage in impermissible self-

selection of documents to be collected, reviewed, and produced to the plaintiff....” [Dkt. #47 at 1].

And, these representatives were, according to the plaintiff, “directly implicated in the misconduct

alleged in the ... [C]omplaint and have the most to lose in this case.” Id. at 2. The defendant, in

responding to the plaintiff’s original concerns, insisted that the search was both “appropriate and

completed,” although it conceded that only 243 documents had been produced, and that those who

conducted the document search “are the very same individuals Plaintiff alleges conspired to drive

Plaintiff from the [Defendant’s] franchise system.” Id. at 3-4.

        When faced with a request to “restart its document collection, review and production in [what

the plaintiff claimed would be] an acceptable manner,” the plaintiff contends that defense counsel
    Case: 1:19-cv-04974 Document #: 77 Filed: 07/01/20 Page 2 of 13 PageID #:838




“curtly declined....” Id. at 4. While no particularized claim was raised by the plaintiff to the overall

method which was to be employed to select documents, [Dkt. #50 at 7], the plaintiff is adamant that

the defendant did not disclose that those potentially affected by the litigation would be personally

conducting and directing its ESI collection. [Dkt. #53 at 11]. The Motion to Compel invokes the

unquestioned, broad discretion district courts have to tailor discovery to the needs of a particular

case. Id. at 6-7.1 Although it acknowledges the breadth of that discretion, the defendant stresses that

that discovery is not limitless and, of course, is subject to abuse. In essence, the argument of the

defendant is that the Motion to Compel seeks relief that violates the concept of proportionality and

thus exceeds the appropriate limits for discovery.

        The central argument raised by the Motion to Compel is that “[d]iscovery should be

conducted by individuals with the expertise necessary to search and receive all relevant data,” and that

“manage[ment] of discovery” cannot be deemed proper where, as here, it relies on “highly self-

interested custodians” to gather data sought by the opponent in discovery. [Dkt. #47 at 9-10].2 The

Motion to Compel charges that there were virtually no internal communications between the

employees and officers of defendant were included in defendant’s meager 243 document production,

[Dkt. #47 at 12], and of these, most were documents that were forwarded and/or emailed directly to

defendant’s counsel prior to the onset of litigation.


        1
          Indeed, two decision-makers—on virtually identical facts—can arrive at opposite conclusions, both
of which can constitute appropriate exercises of discretion. See McCleskey v. Kemp, 753 F.2d 877, 891 (11th
Cir. 1985), aff'd, McCleskey v. Kemp, 481 U.S. 279, 289-290 (1987). Accord Mejia v. Cook County, Ill., 650
F.3d 631, 635 (7th Cir. 2011). Cf. United States v. Bullion, 466 F.3d 574, 577 (7th Cir. 2006)(Posner, J.)
(“The striking of a balance of uncertainties can rarely be deemed unreasonable....”).
        2
          The Motion to Compel asserts that the documents sought are not only critical to proof of liability,
but that plaintiff cannot obtain them from any third party and that defendant, alone, has access to them. Id. at
13.

                                                       2
    Case: 1:19-cv-04974 Document #: 77 Filed: 07/01/20 Page 3 of 13 PageID #:839




        At first blush, the paucity of documents seems odd since internal emails among a company’s

employees have become a critical and highly persuasive form of evidence that invariably appears in

modern litigation in all types of cases. See, e.g., Fitzpatrick, et al., An Immediate Look at the Legal,

Governmental, and Economic Ramifications of the Amendments to the Federal Rules of Civil

Procedure and Electronic Discovery, 2008 ASPIA; Michael J. Serra, Avoiding an Ethical Iceberg,

58 Wayne L.Rev. 509, 518 n.71 (2012). Emails between corporate employees may be the most

compelling form of evidence, given the ease of sending or replying to such messages and the fact that

that very ease causes people to say things they might not otherwise say in more formalized

correspondence. Indeed, they are often replete with unrehearsed, spontaneous statements that surpass

in simplicity and frankness and ease of understanding other more complicated bits of evidence. See

Michael B. Bittner, Electronic Discovery: Understanding the Framework of Florida E-Discovery

Law, Trial Advoc. Q., Spring 2016, at 22; Lawrence D. Rosenberg, Lawyers' Poker: Using the

Lessons of Poker to Win Litigation, 54 The Advocate (Texas) 10, 12 (2011). Simply stated,

“[e]lectronic communications have the potential to ... provide the proverbial ‘smoking gun.’” William

A. Herbert, The Electronic Workplace: To Live Outside the Law You Must Be Honest, 12 Emp. Rts.

& Emp. Pol'y J. 49, 5152 (2008).

        In this case, the plaintiff has represented, without contradiction, that “virtually no internal

communications between the employees and officers of Defendant were included in Defendant’s

[seemingly meager] 243 document production.” [Dkt. #47 at 12]. Instead of internal communications

between defendant’s officers, it appears that their communications consisted of emails forwarded

directly to defendant’s counsel prior to the onset of the litigation. In fact, the plaintiff asserts that only

12 of the 79 emails produced are communications that the defendant’s law firm was not previously


                                                      3
    Case: 1:19-cv-04974 Document #: 77 Filed: 07/01/20 Page 4 of 13 PageID #:840




forwarded or included on. [Dkt. #47 at 12]. We are told that no internal communications responsive

to plaintiff’s request other than these 12 emails not already in defendant’s law firm’s possession were

included in the production. [Dkt. #47 at 12-13]. Given the ubiquity of emails and the critical role they

can play, the number of emails produced seems quite low and could cause a reasonable attorney to

question the completeness of the turnover in this case.

        The Motion ends with a request for an Order compelling the defendant to re-review its ESI

“in a way that minimizes the risk of self-selection by interested parties through either working with

plaintiff ... or through an alternative means the Court supervises.” Id. at 15-16. Of course, as the

objecting party, the plaintiff in this case has the burden to show why a discovery request or response

is improper. See Rule 34(b), Federal Rules of Civil Procedure; In re Sulfuric Acid Antitrust

Litigation, 231 F.R.D. 331, 337 (N.D.Ill, 2005). The defendant has vigorously opposed the Motion

and has complained of what it insists would be an “extraordinary and disproportionate [effort]” that

would serve no purpose were the Motion to be granted. [Dkt. #50 at 6]. In an attempt to support

its position, the defendant attached to its Response a Declaration from Ahmed Abouelenin, one of

those who conducted the document search for the defendant. In it, he explained the methodology he

used to locate, retrieve, and produce responsive documents, and insisted that nothing that fit the

description in the document request had been withheld. [Dkt. #50 at 2]. Of course, “unfortunately...

saying so doesn't make it so....” United States v. 5443 Suffield Terrace, Skokie, Ill., 607 F.3d 504,

510 (7th Cir.2010); Madlock v. WEC Energy Group, Inc., 885 F.3d 465, 473 (7th Cir. 2018). And

this axiom of experience does not cease to have validity merely because the challenged assertions

appear in a Declaration made under oath. The presence of the oath, as long and bitter experience

teaches, does not ensure that mistake or perjury has or will not occur. “An oath to give ‘nothing but


                                                   4
    Case: 1:19-cv-04974 Document #: 77 Filed: 07/01/20 Page 5 of 13 PageID #:841




the truth does not guarantee honesty,” United States v. Lewis, 405 F.3d 511, 512 (7th Cir. 2005), and

as bitter experience teaches, witnesses, even with no criminal record, may “lie... when it is to their

advantage.” Schmude v. Tricam Industries, Inc., 556 F.3d 624, 628 (7th Cir. 2009). See also Stepp

v. Colvin, 795 F.3d 711, 720 (7th Cir. 2015); Johnson v. Barnhart, 449 F.3d 804, 805 (7th

Cir.2006).       In short, the fact that the defendant has offered the Declaration of one of its seemingly

interested (and perhaps critical) witnesses regarding the collection of documents is neither a guaranty

of accuracy nor a substitute for cross-examination. Paper, after all, is patient. Even statements in

sworn Declarations in which the declarant is an attorney can be false. See, e.g., Fed. Trade Comm'n

v. Advocate Health Care Network, 162 F. Supp. 3d 666, 671 (N.D. Ill. 2016); Tellabs Operations,

Inc. v. Fujitsu Ltd., 283 F.R.D. 374, 379 (N.D.Ill.2012).3 The Reply Brief, as might be expected,

took a very different view, insisting that “enacting discovery protocols to ensure adequate

preservation, collection, review, and production of ESI, and even hiring or relying upon outside

experience [sic] vendors to do so, it is not an extraordinary measure; it is the norm.” [Dkt. #53 at

2-3]. To insist, as does the Motion, that the appointment of an outside “expert” is the norm is

somewhat of an overstatement. Be that as it may, the animating principle that permits the

appointment of experts to evaluate proffered scientific or electronic managed evidence under Rule

706, Federal Rules of Evidence, see DeKoven v. Plaza Associates, 599 F.3d 578, 582-583 (7th Cir.

2010); In re High Fructose Corn Syrup Antitrust Litigation, 295 F.3d 651, 665 (7th Cir. 2002), may

permit a judge to appoint a neutral expert – often called a “technical advisor” – to assist in the

resolution of discovery disputes that involve technical or complex areas of discovery and many courts


        3
           In Tellabs Operations, Inc., the court said “[a]s it turned out, much of what Ms. Wright [who is in-
house counsel for defendant] said in her affidavit was not based on personal knowledge [contrary to her
affidavit], and a good deal of what she said in the affidavit was open to serious question, to say the very least.”

                                                        5
    Case: 1:19-cv-04974 Document #: 77 Filed: 07/01/20 Page 6 of 13 PageID #:842




have done so where ESI disputes or other difficult issues are involved. See e.g., Procaps S.A. v.

Patheon Inc., 2015 WL 1880346, 6 (S.D.Fla. 2015); VSI Holdings, Inc. v. SPX Corp., 2004 WL

6047330, 2 (E.D.Mich. 2004); United Factory Furniture Corp. v. Alterwitz, 2012 WL 1155741, 5

(D.Nev.2012); Wells Fargo Bank, N.A. v. LaSalle Bank Nat. Ass'n, 2009 WL 2243854, 2 (S.D.Ohio

2009). Compare J. Doyle & A.S. Joslyn, The Role of Counsel in Litigation Involving Technically

Complex Trade Secrets, 6 Boston College Industrial and Commercial L.Rev. 743, 747 (1965)("T]he

parties may find it advantageous to agree to the use of court-appointed impartial experts in

controlling the areas of discovery.").

       The question ultimately presented by the Motion to Compel is whether this case requires or

justifies a second search overseen by an independent expert. While we think the demand as made

should be denied at this time, but the plaintiff’s request for a second search should be granted as

delineated below.

                                          ARGUMENT

       The 2015 Amendment to Rule 26(b) governs the scope of discovery in federal litigation and

permits only “proportional” discovery that is relevant to the claims or defenses. The concept of

proportionality did not, however, make its first appearance in the Federal Rules of Civil Procedure

with the 2015 Amendments. It originally appeared as part of Rule 26(b)(2)(C)(iii). Henry v. Morgan's

Hotel Grp., Inc., 2016 WL 303114 (S.D.N.Y. 2016); Certain Underwriters at Lloyds v. Nat’l RR

Passenger Corp., 318 F.R.D. 9, 14 (E.D.N.Y. 2016). Renumbering the proportionality requirement

and placing it in Rule 26(b)(1) was designed to put a greater emphasis on the need to achieve

proportionality than was thought to previously have existed given its placement in the structure of

Rule 26. Eramo v. Rolling Stone LLC, 314 F.R.D. 205, 209 (W.D.Va. 2016). The renumbering of


                                                 6
    Case: 1:19-cv-04974 Document #: 77 Filed: 07/01/20 Page 7 of 13 PageID #:843




the proportionality requirement was thought to restore and emphasize the role proportionality was

to play in discovery. Boehringer Ingelheim Pharma GMBH & Co. KG v. Teva Pharm. USA, Inc.,

2016 WL 11220848, at *3 (D.N.J. 2016). See the lengthy and informative discussion in Linda

Simard, Seeking Proportional Discovery: The Beginning of the End of Procedural Uniformity in

Civil Rules, 71 Vanderbilt L.Rev., 1919 (2018).

       Invoking the vast discretion possessed by district courts to oversee discovery, Barrow v.

Wexford Health Svcs, Inc., 2020 WL 2787702, _F.Appx._, (7th Cir. 2020), the Motion to Compel

insists that there be a second search by the defendant, and that it be conducted in a way that

minimizes the risk of self-selection by interested parties, either through working with plaintiff and

plaintiff’s proposed search terms or through an alternative means supervised by the court. [Dkt. #47

at 10]. And compelling defendant to produce metadata from its first and future productions. [Dkt.

#47 at 16]. The motion also seeks to compel the defendant to provide the search terms used in the

review for documents and in all future reviews. [Dkt. #47 at 16-17]. Plaintiff’s counsel wants the

search done again with the do-over under the supervision of defense counsel’s firm or under the

direction of the court or by an expert to be chosen by the court. [Dkt. # 47-9].

                                                 A.

       It seems obvious that in litigation, those most likely to conduct an effective search for their

company’s documents and data are employees of the company. Not only will a party’s lawyer lack

the experience and the competency to conduct a meaningful search under the Federal Rules of Civil

Procedure for documents, but a lawyer’s role in any bout of litigation will be inconsistent with that

of a gatherer of company documents to be turned over to the opponent in discovery. Lawyers are

charged with being legal advisors and counselors; they lack the necessary skill and familiarity with


                                                  7
    Case: 1:19-cv-04974 Document #: 77 Filed: 07/01/20 Page 8 of 13 PageID #:844




the client’s files to enable them to search effectively for and gather documents called for by an

opponent’s demands under the discovery rules and the very essence of an advocate’s role in a case

is inconsistent with being compelled to play a role in a case in which counsel is forced to take an

active role in discovery activities. It is a party’s non-lawyer employees who generally know where

things are, how they are stored, what files exist, and what search is required and would be productive.

Attorneys are there to advise their client on legal issues, and to make judgments about relevancy and

other legal issues.

        That does not mean that one side must accord the weight of an encyclical to the other side’s

representations regarding the completeness and thoroughness of document discovery. No rule

requires the kind of involvement in and oversight of discovery that seems to be contended for by the

plaintiff’s Motion. The cases from other jurisdictions that plaintiff relies on for what plaintiff seems

to contend is a general prohibition against “custodian self-collection” do not warrant a different result.

Claredi Corp. v. See Beyond Tech. Corp., 2010 WL 1257946, at *7 (E.D. Mo. 2010) involved, inter

alia, misappropriation and marketing of software code. Obviously, locating one side’s confidential

code within another side’s software requires far more discovery – and direction of discovery – than

looking for emails on a certain topic. The process in Claredi was intricate and difficult enough that

eventually, as the case ground on, a Special Master was appointed. Even so, while the Special

Master’s recommendation questioned the wisdom of reliance on custodians, it found it was not

sanctionable. 2010 WL 11579710, at *5. The court stressed that “[t]here is no indication that

SeeBeyond was acting in bad faith or attempting to hide documents; rather that initial [sic] just was

not as thorough as, in hindsight, it should have been.”

        Burd v. Ford Motor Co., 2015 WL 4137915 at *11 (S.D.W.Va. 2015) was a massive product


                                                    8
    Case: 1:19-cv-04974 Document #: 77 Filed: 07/01/20 Page 9 of 13 PageID #:845




liability case covering eight years of unintended acceleration flaws. Plaintiff conducted a number of

depositions of certain employees because concern was raised about the process they employed in

selecting documents to be produced. The court allowed the plaintiff to depose a 30(b)(6) witness on

Ford’s selection process and document retention policies. That has not occurred in this case and

oddly, the plaintiff has not sought to depose the affiants who conducted the collection of documents

in this case – although it insists that their involvement necessarily makes unreliable the various

searches they performed. In the end, Burd denied as premature a motion that sought “a ruling that

Ford's prior search, retrieval, and production have been inadequate . . . .” While proportionality in

discovery [Dkt. # 47, at 8, 13-14] is an essential factor in any calculus of appropriate discovery,

Fed.R.Civ.P. 26(b)(1), mere invocation of the concept, without more, does not solve problems with

intractable variables that arise under the discovery rules. Thus, merely to insist that the concept of

proportionality is violated in a given discovery will run afoul of the religiously followed rule that

boilerplate, unexplained objections are essentially entitled to no weight. Hay Creek Royalties, LLC

v. Roan Res. LLC, 2020 WL 2850902, at *1 (N.D. Okla. 2020); In re Caterpillar Inc., 2020 WL

1923227, at *14 (M.D. Tenn. 2020).4

        The cases plaintiff relies on were far more complex and far more likely to involve complicated

searches and large electronic files than those likely to have been involved here. But, that being said,

the plaintiff submits there are a handful of “smoking gun documents” that one would have reasonably


        4
          The courts’ repeated and universal refusal to accept boilerplate objections, applies to undeveloped
claims regarding non-proportionality. Nguyen v. Quality Sausage Co. LLC, 2020 WL 2425646, at *2 (N.D.
Tex. 2020); Advisory Committee Notes to the 2015Amendments to Rule 26(b)(1) INSERT that a given request
or methodology is not proportional to the needs of the case despite, see, e.g., cases collected in Curtis v. Costco
Wholesale Corp., 807 F.3d 215, 219 (7th Cir. 2015) Steed v. EverHome Mortgage Co., 308 F.Appx. 364,
371 (11th Cir. 2009); Burlington No.& Santa Fe RR Co. v. U.S. District Court, 408 F.3 1142, 1149 (9th Cir.
2005); United Auto Ins. v. Veluchamy, 2010 WL 749980 (N.D.Ill. 2010).

                                                        9
   Case: 1:19-cv-04974 Document #: 77 Filed: 07/01/20 Page 10 of 13 PageID #:846




expected would have been produced as responsive, but were not. Here is a sampling of the

objections:

       Ex. 10 & 11: Emails where plaintiff asks about the number of spice packets in chicken
       marinade. We learn it is not 2 packets, as plaintiffs want to use, but 1. Also, plaintiff
       seemed unable to get the grilling process down. So there is a back and forth on the
       proper training for these techniques. Both documents relate to training methods and
       practices and fall in the category of documents that ought to have been produced in
       response to Requests Nos. 13 & 14. They are relevant to the allegations of the
       complaint about training and procedures support. See, e.g., Dkt. # 1, ¶. 17.

       Ex. 12 is clearly responsive to Request No. 18 as it is about the results of an
       inspection. It’s obviously relevant to the case as it has to do with good cause for
       termination. It ought to have been produced.

       Ex. 13 is a complaint from plaintiffs to defendants about being able to keep up with
       various changes and updates. It is in response to a letter from defendants, but appears
       to have been merely exchanged between the two plaintiff owners, Mr. Tan and Mr.
       Chong and not sent to defendant. Obviously, it could not have been produced by
       defendant.

       Ex. 14 is an internal email about the Wicker Park store closing that defendant
       produced in discovery as responsive to Request No. 1. This email is the poster child
       for this squabble. Plaintiff feels there must be more such emails, but defendant says
       there are not. Again, it’s a matter of “we said, they said.”


       Thus, there is at least some indication that the defendant’s search and selection process may

have been inadequate – either by design or through inadvertence. In any event “justice must satisfy

the appearance of justice.” Offutt v. United States, 348 U.S. 11, 14 (1954); Siefert v. Alexander, 608

F.3d 974, 985 (7th Cir. 2010). Parties, understandably, are often less than adequate in being able to

determine what is “relevant” to allegations in a Complaint. That is, in part, the function of counsel.

Relevance is a legal concept that is not to be interpreted in a grudging fashion. Faiz-Mohammad v.

Ashcroft, 395 F.3d 799, 808 (7th Cir. 2005). Thus, a proper interpretation of relevance in the context

of any given case is one to be made by counsel and ought not to be consigned to non-lawyers –


                                                  10
   Case: 1:19-cv-04974 Document #: 77 Filed: 07/01/20 Page 11 of 13 PageID #:847




especially to those whose vital interests may potentially cloud their judgment and impermissibly affect

their collection efforts. Yet, that is what the defendant claims occurred here in substance.

         Consequently, the defendant is ordered to conduct a second search with defense counsel’s

guidance and oversight in order that there will be confidence that there has been appropriate

compliance with the discovery provisions of the Federal Rules of Civil Procedure. Counsel’s general

supervision and overall instruction will help to assure that the goal of the Rules will best be

accomplished, and that discovery will serve its ultimate purpose of helping the parties to arrive at the

truth. Ferguson v. State of Ga., 365 U.S. 570 (1961); Reid v. Silver, 354 F.2d 600, 608 (7th Cir.

1965).

         Finally, it should go without saying that since the defendant has relied on a Declaration of Mr.

Abouelenin [Dkt. #50 at 6], Mr. Abouelenin can be deposed regarding the assertions of his

Declaration. It seems rather unfair (to say the least) to offer in support of a party’s position a

Declaration and then object when the party against whom the Declaration is offered seeks to examine

the declarant about what he has sworn to. One-sided presentations that are insulated from scrupulous

examination are inconsistent with the ascertainment of truth, which after all, is the object of all

discovery and all trials. Perhaps everything said in the Declaration is accurate. But one cannot be sure

unless and until the allegations are subjected to cross-examination, which has properly been described

as the “greatest legal engine for the discovery of truth ever invented.” Lilly v. Virginia, 527 U.S.

116, 124 (1999).

         In short, defense counsel must reasonably strive to ensure that their client does, in fact,

undertake the exhaustive search for relevant documents mandated by the Federal Rules of Civil

Procedure.


                                                   11
   Case: 1:19-cv-04974 Document #: 77 Filed: 07/01/20 Page 12 of 13 PageID #:848




        Given the circumstances surrounding the discovery efforts in this case thus far and the

seemingly not over complicated nature of the subject matter of the litigation, the cost of bringing in

a third party to oversee the contemplated further discovery does not appear proportional to the needs

of this case or the issues at stake. Nothing that we have said should be construed as suggesting that

Mr. Abouelenin has not told the truth in his Declaration or that there has been a conscious violation

of the discovery rules by the defendant. But the defendant has offered Mr. Abouelenin’s sworn

explanation of events and the plaintiff has a right to test the truthfulness of his statements.

                                       CONCLUSION

        The relief sought by the Motion to Compel is proportional to the needs of the case,

considering the importance of the issues at stake, the defendant’s apparently exclusive access to the

relevant information, the comparative resources of the parties, and the potential importance of the

sought discovery to the case. I am persuaded by an overall consideration of the facts and history of

the case thus far that the burden of the proposed discovery does not outweigh its potential benefit and

would not impose an undue burden on the defendant. The Motion is denied to the extent it seeks to

make defendant’s counsel an active participant (or its equivalent) in the collection of documents

responsive to the plaintiff’s discovery demands. And it is denied to the extent it seeks to have this

court or an outside expert oversee the proposed additional discovery.

        However, it should be emphasized that the role of defense counsel in connection with the

efforts of the defendant to properly respond to the present or future discovery requests is not simply

that of a passive spectator and that neither side can escape compliance with appropriate discovery

“solely on the strength of his attorney’s ingenuity.” Halo Elecs., Inc. v. Pulse Elecs., Inc., _U.S._,

136 S. Ct. 1923, 1933 (2016). The Plaintiff’s Motion to Compel [Dkt. #47] is granted in part and


                                                  12
   Case: 1:19-cv-04974 Document #: 77 Filed: 07/01/20 Page 13 of 13 PageID #:849




denied in part as discussed above. The request for costs and attorneys’ fees is denied. [Dkt. #47 at

16-17]. For future reference, the parties should take note of Judge Easterbrook’s Opinion in Rickels

v. City of South Bend, Indiana, 33 F.3d 785, 786-87 (7th Cir. 1994).




                              ENTERED:
                                              UNITED STATES MAGISTRATE JUDGE


DATE: 7/1/20




                                                13
